          Case 4:20-cv-00048-MWB Document 9 Filed 04/27/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GREENWAY LOGISTICS LLC,                             No. 4:20-CV-00048

              Plaintiff,                            (Judge Brann)

      v.

LAXMI WHITE a/k/a LAUREN
WHITE,

              Defendant.

                                      ORDER

     AND NOW, this 27th day of April 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.       Defendant Lauren White’s Motion to Dismiss Plaintiff’s Complaint

             pursuant to Federal Rule of Civil Procedure 12(b)(6) (Doc. 3) is

             DENIED.

     2.      The Defendant shall file and serve an answer to the complaint within

             fourteen (14) days of the date of this Order, pursuant to FED. R. CIV.

             P. 12(a)(4)(A).

                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge
